—Order unanimously modified in the exercise of discretion and as modified affirmed without costs in accordance with the following Memorandum: Under the circumstances of this case, in which defendants do not dispute that they had actual notice of the infant’s injury, we exercise our discretion to grant plaintiff permission to file a late notice of claim on behalf of his infant son within 20 days of service of a copy of the order of this Court with notice of entry (see, Maurice W. v Onondaga County Dept, of Social Servs., 186 AD2d 986, 987; Matter of Nichols v Board of Educ., 166 AD2d *998846, 847; Pepe v Somers Cent. School Dist, 108 AD2d 799). The court properly denied the request of plaintiff for permission to file a late notice on his own behalf. His application is time-barred because he did not seek relief within one year and 90 days of accrual of the claim (see, General Municipal Law § 50-i; Maurice W. v Onondaga County Dept, of Social Servs., supra, at 987). (Appeal from Order of Supreme Court, Orleans County, Whelan, J.—Late Notice of Claim.) Present—Pine, J. P., Balio, Callahan, Davis and Boehm, JJ.